Citation Nr: 9913253	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for memory loss, skin 
rashes, a bilateral foot condition, and inability to lose 
weight, secondary to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

The December 1997 RO decision also denied the veteran's 
claims for service connection for defective vision (claimed 
as loss of sight) and for a bilateral hearing loss.  A March 
1998 RO decision also denied the defective vision claim.  An 
April 1998 VA Form 9 is accepted as a notice of disagreement 
(NOD) to that decision.  No substantive appeal appears in the 
claims file as to this claim.  Thus, that matter is not 
before the Board.  A January 1998 RO decision also denied the 
veteran's bilateral hearing loss claim.  In March 1998 an NOD 
to that decision was received by the RO, and in April 1998 a 
substantive appeal was received.  A July 1998 RO decision 
granted service connection for bilateral hearing loss, and a 
noncompensable evaluation, effective March 17, 1997, was 
assigned.  As the July 1998 decision constituted a complete 
grant of the benefit requested by the veteran, i.e., service 
connection, and as no NOD as to the assigned evaluation has 
been received, that matter is not before the Board.  The 
United States Court of Appeals for the Federal Circuit has 
held in a recent line of cases concerning jurisdiction, that 
a notice of disagreement applies only to the element of the 
claim currently being decided, and necessarily cannot apply 
to "the logically down-stream element of compensation 
level." Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).  Thus, a veteran is now required to file a separate 
notice of disagreement for each disputed element of a 
disability claim.

The Board also notes the veteran has submitted additional 
evidence, in the form of a lay statement and VA medical 
records, subsequent to the transfer of his claim from the RO 
to the Board.  A supplemental statement of the case (SSOC) 
will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a statement of the case (SOC) or the most 
recent SSOC has been issued.  38 C.F.R. § 19.31 (1998).  Any 
pertinent evidence submitted by the appellant or 
representative which has not been considered in an SOC or 
SSOC must be referred to the RO for review and preparation of 
an SSOC unless this procedural right is waived, in writing, 
by the appellant or representative or unless the Board 
determines that the benefit to which the evidence relates may 
be allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c).  The United States Court of Veterans Appeals 
has decided that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  See Barnett v. 
Brown, supra.; Curry v. Brown, 7 Vet. App. 59, 66 (1994); 
Bernard v. Brown, 4 Vet. App. 384, 393-395 (1993).  In the 
present case, however, the veteran's statement is essentially 
cumulative and redundant of prior statements, and the 
additional medical records, being copies of his February 1997 
Agent Orange examination report, are already of record.  
Accordingly, the Board finds the veteran is not prejudiced by 
its consideration of the additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's DD 214 indicates he served in the Republic 
of Vietnam for eleven months and 26 days.

3.  There is no medical evidence of a nexus between any 
currently diagnosed memory loss, skin rashes, a bilateral 
foot condition, and inability to lose weight, and an 
inservice injury or disease or any other incident of service.

4.  Memory loss, inability to lose weight, heel spurs, 
contact dermatitis, allergic reactions to poison ivy, 
folliculitis, plantar fasciitis, diabetes mellitus, and an 
ingrown toenail, are not among the presumptive diseases 
recognized by law as being entitled to service connection 
secondary to exposure to Agent Orange.

5.  No medical evidence or opinion has been submitted 
causally or etiologically relating memory loss, skin rashes, 
a bilateral foot condition, or inability to lose weight, with 
Agent Orange exposure.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for memory loss, skin rashes, a bilateral foot condition, and 
inability to lose weight, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for memory loss, skin rashes, a bilateral foot condition, and 
inability to lose weight, secondary to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. §§ 1116(a)(2), 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, for the 
presumption of exposure to herbicides in Vietnam to attach, 
there must be a showing that the veteran has been diagnosed 
with a disease referenced in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, No. 97-1831, slip op. at 4 (U.S. Vet. 
App. Feb. 8, 1999).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  Significantly, however, memory loss, 
heel spurs, contact dermatitis, allergic reactions to poison 
ivy, folliculitis, plantar fasciitis, diabetes mellitus, an 
ingrown toenail, and inability to lose weight, are not among 
those disorders which may be presumed to have resulted from 
such exposure.  The diseases associated with exposure to 
certain herbicide agents include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset), 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The Secretary of VA has 
determined that a presumption of service connection based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which he has not specifically determined a presumption is 
warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, and circulatory disorders.  See 61 
Fed. Reg., No. 154, 41442-41449 (1996).

As the veteran's memory loss, inability to lose weight, heel 
spurs, contact dermatitis, allergic reactions to poison ivy, 
folliculitis, plantar fasciitis, diabetes mellitus, and an 
ingrown toenail, are either not diseases approved for 
presumptive service connection or are specifically excluded 
from the diseases approved for presumptive service connection 
under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), his 
claim for presumptive service connection for these 
conditions, secondary to exposure to Agent Orange, must be 
denied as not well grounded.  Without the benefit of 
presumptive service connection, the veteran is obligated to 
submit an otherwise well-grounded claim.  See Darby v. Brown, 
10 Vet. App. 243, 246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain his July 1966 
preliminary induction physical examination report, which 
reveals that, upon clinical evaluation, his head, face, neck 
and scalp, vascular system, abdomen and viscera, endocrine 
system, genito-urinal system, feet, skin, and neurologic 
systems were found to be normal.  The veteran was shown to be 
63 inches tall and to weigh 160 pounds.  The inservice 
treatment records reveal no evidence of complaints of or 
treatment for memory loss, a bilateral foot condition, or an 
inability to lose weight.  An August report, with the year 
not shown, indicates the veteran was treated for a severe 
reaction to poison ivy.  His July 1969 separation physical 
examination report revealed that, upon clinical evaluation, 
his head, face, neck and scalp, vascular system, abdomen and 
viscera, endocrine system, genito-urinal system, feet, skin, 
and neurologic systems were found to be normal.  He was then 
noted to be 63 inches tall and to weigh 189 pounds.  A 
September 1969 report of his physical and mental status on 
release from active service indicated his physical profile 
(PULHES) at date of separation was 111121B, indicating a high 
level of medical fitness in all areas except visual acuity or 
organic ocular defects.  On his contemporaneous separation 
report of medical history the veteran reported a history of 
skin diseases, foot trouble, and frequent trouble sleeping.  
The examiner's notes on that report indicate that skin 
diseases referred to athlete's foot; trouble sleeping 
referred to insomnia due to anxiety since Vietnam and labile 
hypertension.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was diagnosed or manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

Private and VA medical evidence from 1982 through May 1998 
indicates diagnoses of heel spurs, contact dermatitis, 
allergic reactions to poison ivy, folliculitis, plantar 
fasciitis, diabetes mellitus, and an ingrown toenail.  There 
is no opinion contained in these reports, however, which 
relates any of these disabilities to the veteran's active 
duty military service, or any incident of that service, 
including exposure to Agent Orange.

Indeed, the only evidence of record which alleges that any of 
the conditions claimed by the veteran are related to his 
service or to exposure to herbicides, are his own statements 
in the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis or etiology of any of 
the claimed conditions; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for service connection 
requires medical evidence of a nexus between an inservice 
injury or disease and a current disability in order to be 
plausible, as noted above, and no such evidence has been 
submitted, the veteran's claim for service connection for 
memory loss, skin rashes, a bilateral foot condition, and 
inability to lose weight, including as secondary to exposure 
to Agent Orange, must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for memory loss, skin rashes, a bilateral 
foot condition, and inability to lose weight, secondary to 
exposure to Agent Orange, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

